Citation Nr: 0808847	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-32 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for residuals of a fracture of the cervical spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to October 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 20 percent for residuals of a 
fracture of the cervical spine. 

The veteran testified before the Board by videoconference 
from the RO in February 2008.   A transcript of the hearing 
is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The most recent comprehensive examination of the veteran's 
cervical spine disorder was in April 2004.  The examiner 
noted the veteran's reports of constant pain with radiating 
pain to the right shoulder and arm that was partially 
relieved by rest and use of codeine medication.  The veteran 
also reported that the disorder resulted in incapacitation 
for two days up to six times per year and that he experienced 
loss of grip and numbness in the right hand that resulted in 
loss of time at work.  The examiner noted some limitation of 
motion of the cervical spine but no radiating pain on 
movement, muscle spasm, tenderness, neurological deficits, or 
signs of intervertebral disc syndrome.  X-rays showed fusion 
of the vertebra at C5-6.    

The claims file contains records of VA outpatient treatment 
since the comprehensive examination through August 2005.  In 
April 2004, the veteran was prescribed methadone for pain.  
In February 2005, an examiner noted that the veteran reported 
difficulty with leg strength when rising in the morning and 
weakness of his arms.  In March 2005, an examiner reviewed 
the veteran's medical status and noted that magnetic 
resonance images (MRI) in July 2001 and August 2003 showed 
spinal cord compression and moderate stenosis.  He noted that 
the veteran declined injection treatment and did not order 
additional imaging studies.  

In his February 2008 hearing, the veteran stated that he 
continued to receive VA outpatient treatment through the end 
of 2007.  Although he did not provide precise dates, he 
indicated that he had been examined approximately every three 
to six months and had undergone additional X-rays, MRIs, and 
computed tomography scans.  He indicated that he received 
treatment at a VA Medical Center in Atlanta and at a VA 
clinic in Oakwood, Georgia.  He stated that the cervical pain 
caused him to wake at night despite continuous use of pain 
medication.  He stated that the radiating pain to his hand 
prevented holding a cup.  He further stated that he had 
stopped working as a contractor because lifting exacerbated 
his cervical spine symptoms and that he now performed only 
light work in his home healthcare business.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

As the veteran indicated that his symptoms have become more 
severe and that he has received additional VA treatment and 
diagnostic tests since 2004, records of this treatment and a 
current examination are necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request records of VA medical care 
for the veteran's cervical spine disorder 
from VA facilities in Atlanta and Oakwood 
Georgia, dating from August 1, 2005.  
Associate any records obtained with the 
claims file. 
2.  Schedule the veteran for an 
examination of his cervical spine 
disorder by an appropriately qualified VA 
examiner.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  The examiner should provide an 
evaluation of the veteran's residual 
conditions from a fracture of the 
cervical spine including the affects of 
the disability on the veteran's 
employment and daily life.  The examiner 
is also requested to report on the nature 
and severity of any neurological 
disability associated with the veteran's 
service connected disability.  The 
examiner should note whether there is any 
intervertebral disc pathology and, if so, 
whether there have been any 
incapacitating episodes in the past 
twelve months that have required bed rest 
and treatment ordered by a physician.  If 
neurological involvement at or secondary 
to the veteran's service-connected 
disability is determined, the examiner is 
requested to identify the nerve(s) 
involved and indicate whether the degree 
of paralysis is complete or incomplete.  
If incomplete, the examiner should 
indicate whether the degree is mild, 
moderate, or severe.  

3.  Then, readjudicate the claim for an 
increased rating greater than 20 percent 
for residuals of a fracture of the 
cervical spine.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



